FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                  October 15, 2010
                                   TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                    Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 09-2151
 v.
                                               (D.C. No. 2:07-CR-00766-WJ-6)
                                                          (D.N.M.)
 SAMUEL ZACHARY ARRINGTON,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before KELLY, BALDOCK, and HOLMES, Circuit Judges.
                __________________________________

      Samuel Zachary Arrington appeals from the district court’s denial of his

motion for a judgment of acquittal under Federal Rule of Criminal Procedure 29.

Mr. Arrington contends that the government presented insufficient evidence to

support the jury’s conclusion that he was guilty of (1) conspiracy to commit

murder in aid of racketeering, in violation of the Violent Crimes in Aid of

Racketeering Act (“VICAR”), 18 U.S.C. § 1959(a), and (2) conspiracy to

distribute fifty grams or more of methamphetamine, in violation of the Controlled



      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
Substances Act, 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. We exercise

jurisdiction under 28 U.S.C. § 1291 and affirm the district court’s denial of the

motion and resulting judgment.

                                 BACKGROUND 1

      On December 18, 2004, Otero County Deputy Sheriffs Billy Anders and

Robert Hedman responded to a report of domestic violence and gunfire at a rural

cabin between Mayhill and Cloudcroft, New Mexico. Earl Flippen lived in the

cabin, along with his girlfriend and a three-year-old girl. As the deputies

approached the cabin, they noticed blood on the front porch. The deputies

knocked on the front door. Mr. Flippen and the young girl answered. Mr.

Flippen was agitated and nervous, refused to leave the cabin to speak with the

deputies, and abruptly slammed and locked the door.

      Deputy Anders returned to his vehicle to call for backup. While Deputy

Anders spoke to the dispatcher, he heard a gunshot from the vicinity of the cabin.

He unsuccessfully attempted to locate Deputy Hedman by calling out for him.

Deputy Anders noticed the young girl standing outside of the cabin. As Deputy

Anders approached the young girl to inquire into the whereabouts of her father,

Mr. Flippen ambushed him from behind a parked car. During the ensuing gun



      1
             When reviewing the denial of a motion for a judgment of acquittal,
we consider the evidence in the light most favorable to the government. United
States v. Vigil, 523 F.3d 1258, 1262 (10th Cir. 2008).

                                         -2-
battle, Deputy Anders shot and wounded Mr. Flippen. Deputy Anders radioed

again for backup, handcuffed Mr. Flippen, and removed Mr. Flippen’s firearm

from the immediate area. When Deputy Anders continued his investigation, he

found Deputy Hedman shot dead on the back porch. Deputy Anders returned to

the front of the cabin, instructed the young girl to go inside, and shot and killed

Mr. Flippen. For this transgression, Deputy Anders was convicted of voluntary

manslaughter and incarcerated for one year.

      This tragic sequence of events implicated a white-supremacist organization

known as the Aryan Brotherhood. Mr. Flippen had been the leader of the New

Mexico subchapter of the Aryan Brotherhood of Texas. Aryan Brotherhood

members were outraged at what they perceived to be the murder of the

defenseless Mr. Flippen and wanted to exact their revenge on Mr. Anders. 2

      In early 2005, the Aryan Brotherhood started to mobilize their membership.

On April 17, 2005, an Aryan Brotherhood leader ordered the murder of Mr.

Anders. In mid-2005, the leader of the New Mexico subchapter attempted to

implement the order, but was arrested when he hired an undercover law


      2
              Under the Aryan Brotherhood constitution, members must retaliate in
kind for any attack against another member. See R., Vol. III at 1070 (“If a bro
gets killed, whoever committed the murder . . . should be hit, should be taken out
. . . [should be] [k]illed.”); id. at 782 (“[A]n attack on one is an attack on all.”);
id. at 582 (quoting the Aryan Brotherhood constitution as providing that “a
threat/attack . . . against a made or prospective member will be considered a
threat to, or attack on, the family as a whole. Without exception, all members of
the family are required to come together and counter any such threat/attack.”).

                                         -3-
enforcement agent as the “hit man.” In May 2006, Owen Puckett, the new leader

of the New Mexico subchapter, hatched a new plan to murder Mr. Anders. He

solicited the assistance of D.W., a high-ranking member of the New Mexico

subchapter, who also happened to be a federal informant. D.W. introduced

“Pete,” an undercover agent with the U.S. Bureau of Alcohol, Tobacco, Firearms,

and Explosives (“ATF”), as a candidate to carry out the murder of Mr. Anders.

      On May 13, 2006, Mr. Puckett, D.W., and Pete held a “church meeting” 3 to

plan the murder. In a wide-ranging conversation, they discussed the plan for

murdering Mr. Anders, along with one of his family members, after Mr. Anders

was released from prison. They also discussed weapons, a getaway car, and a

safe house for Pete. Mr. Puckett subsequently sought concurrence for the murder

plan from the Aryan Brotherhood leadership.

      On August 26, 2006, the Aryan Brotherhood held a church meeting in Las

Cruces, New Mexico, to refine the plan for murdering Mr. Anders. Robert Cook

and Mr. Arrington, high-ranking members of the Aryan Brotherhood of Texas,

attended the church meeting. Also in attendance were D.W., Pete, and several

undercover ATF agents posing as prospective members of the Aryan Brotherhood.

At the outset of the church meeting, D.W. mentioned the Flippen incident and



      3
               “Church meeting is what the Aryan Brotherhood calls their meetings
to . . . discuss criminal activities and their plans to further the Aryan
Brotherhood.” R., Vol. III at 867.

                                       -4-
ominously noted that it soon would bring a lot of heat on the Aryan Brotherhood.

After addressing some general housekeeping matters, D.W. dismissed the

prospective Aryan Brotherhood members, except for Pete, to enable the ranking

members to discuss sensitive material. Mr. Arrington remained in the room for

this sensitive discussion.

      Once the prospective members had left the room, D.W. began speaking in

general terms about the existence of a direct order. He also noted that Pete soon

would complete a “blood tie,” Gov’t Ex. 41 at 26:16–26:33, which means “killing

somebody or hurting them very badly.” R., Vol. III at 753. Throughout the

meeting, Mr. Arrington leafed through informational materials regarding Mr.

Anders’s killing of Mr. Flippen. When D.W. repeated the Aryan Brotherhood’s

constitutional tenet that “a threat to one is a threat to all,” Mr. Arrington

emphatically nodded his head in agreement. Gov’t Ex. 41 at 30:03–30:26.

      A little more than a month after the Las Cruces church meeting, on

September 29, 2006, D.W. called Mr. Arrington on the telephone. Although Mr.

Arrington was too busy to talk at the time, he returned the telephone call soon

thereafter. During this telephone conversation, Mr. Arrington expressly agreed

with the decision to kill Mr. Anders. Mr. Arrington stated that Mr. Anders

deserved to be killed for meddling with the Aryan Brotherhood, even though he

noted that the proposed time and place of the murder were “a hard one to fall on.”

Gov’t Ex. 43A2 at 3:52–4:01. When D.W. stated that the murder would draw

                                          -5-
unwelcome attention to the Aryan Brotherhood, Mr. Arrington reiterated his

agreement with the decision. Mr. Arrington also readily agreed that Pete could

stay with him after the murder, renewing this offer on two other occasions during

the telephone conversation. Finally, Mr. Arrington agreed to “look into”

procuring some methamphetamine to help finance the murder of Mr. Anders.

Gov’t Ex. 43A2 at 9:34–9:55.

      On October 1, 2006, Mr. Arrington contacted D.W. and told him that he

could obtain three pounds of methamphetamine at a price of $15,000 per pound.

When D.W. expressed surprise at this price, Mr. Arrington offered to negotiate it

down to $8,000 or $10,000 per pound. Mr. Arrington also stated that his drug

supplier wanted to sell one pound at a time. D.W. suggested that he would not

pay more than $10,000 per pound. Mr. Arrington promised to try to reduce the

price and stated that he would call D.W. again.

      On October 1 and 2, 2006, D.W. and Mr. Arrington had several more

telephone conversations regarding the proposed drug transaction. Within an hour

after the initial conversation, Mr. Arrington called D.W. and told him that he had

negotiated the price down to $12,500 per pound. Mr. Arrington also reiterated

that his drug supplier would deliver the methamphetamine in one-pound

increments over a three-month period. When D.W. stated that he would think

about it, Mr. Arrington offered to try to lower the price further. A few minutes

later, Mr. Arrington called to announce that he had negotiated the price down to

                                        -6-
$10,000 per pound. Mr. Arrington also offered to have the drug supplier “squat

on,” or reserve, the drugs for D.W. Apparently explaining why the drug supplier

would be willing to make such an accommodation, Mr. Arrington noted that the

supplier was “a brother.” Gov’t Ex. 44A3 at 00:08–00:11. In a final telephone

conversation, D.W. asked Mr. Arrington for a few days to acquire the money to

purchase the methamphetamine. Mr. Arrington replied that the drugs would be

available whenever he was ready to purchase them. D.W. never consummated the

drug transaction.

      On March 18, 2008, Mr. Arrington and eleven codefendants were indicted

in a nine-count second superseding indictment in the U.S. District Court for the

District of New Mexico. Count 1 of the indictment charged Mr. Arrington with

conspiring to commit a violent crime in aid of racketeering—viz., conspiring to

murder former Otero County Deputy Sheriff Billy Anders, in violation of

18 U.S.C. § 1959(a)(5). Count 8 of the indictment charged Mr. Arrington with

conspiring to distribute fifty grams or more of methamphetamine, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. Mr. Arrington and two codefendants

were tried before a jury. On October 7, 2008, the jury found Mr. Arrington guilty

on both counts. 4


      4
              The jury found one of Mr. Arrington’s codefendants, Robert Cook,
guilty of the charges that were lodged against him in the Second Superseding
Indictment. We previously affirmed the district court’s judgment sustaining that
                                                                    (continued...)

                                        -7-
      The district court denied Mr. Arrington’s written motion for judgment of

acquittal, pursuant to Federal Rule of Criminal Procedure 29(a), on both counts in

a memorandum opinion and order dated February 11, 2009. On June 5, 2009, the

district court entered a judgment sentencing Mr. Arrington to concurrent terms of

(1) 120 months of imprisonment and three years of supervised release on the

murder-conspiracy count; and (2) 132 months of imprisonment and four years of

supervised release on the drug-conspiracy count. Mr. Arrington timely appeals.

                                  DISCUSSION

      On appeal, Mr. Arrington challenges the sufficiency of the evidence

underlying his convictions. He argues that the evidence adduced at trial was

insufficient to sustain the jury’s verdict on the (1) conspiracy to commit murder

in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(5); and (2) conspiracy

to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B),

and 846.

      “We review the sufficiency of the evidence to support a jury’s verdict and

the denial of [a] motion for judgment of acquittal de novo.” Vigil, 523 F.3d

at 1262. In conducting this review, “[w]e ask whether a reasonable jury could


      4
       (...continued)
verdict in a separate order and judgment. See United States v. Cook, No. 09-
2152, 2010 WL 2473859, at * 1 (10th Cir. June 18, 2010). The jury could not
reach a verdict concerning the other codefendant.

                                        -8-
find a defendant guilty beyond a reasonable doubt, viewing the evidence in the

light most favorable to the government and drawing reasonable inferences

therefrom.” Id.; accord United States v. Hamilton, 413 F.3d 1138, 1143 (10th

Cir. 2005). We neither “weigh conflicting evidence nor consider the credibility

of witnesses.” United States v. Delgado-Uribe, 363 F.3d 1077, 1081 (10th Cir.

2004). We “simply determine whether [the] evidence, if believed, would

establish each element of the crime.” United States v. Vallo, 238 F.3d 1242, 1248

(10th Cir. 2001) (quoting United States v. Evans, 42 F.3d 586, 589 (10th Cir.

1994)) (internal quotation marks omitted). “[R]eversal is only appropriate if no

rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.” United States v. Burkley, 513 F.3d 1183, 1190 (10th Cir.)

(quoting United States v. Austin, 231 F.3d 1278, 1283 (10th Cir. 2000)) (internal

quotation marks omitted), cert. denied, 128 S. Ct. 2979 (2008).

I.    Conspiracy to Commit Murder in Aid of Racketeering

      Mr. Arrington contends that the district court erred in denying his motion

for judgment of acquittal on the murder-conspiracy count. In particular, Mr.

Arrington claims that the evidence was insufficient to prove beyond a reasonable

doubt that he agreed to join the conspiracy to murder Mr. Anders.

      “VICAR was enacted by Congress in 1984 as a violent crime corollary to

the RICO statute.” United States v. Jones, 566 F.3d 353, 361 (3d Cir.),

cert. denied, 130 S. Ct. 528 (2009). “Congress enacted VICAR to complement

                                         -9-
RICO” and intended for VICAR “to be liberally construed to effectuate its

remedial purposes.” United States v. Banks, 514 F.3d 959, 967 (9th Cir. 2008)

(quoting United States v. Concepcion, 983 F.2d 369, 381 (2d Cir. 1992)) (internal

quotation marks omitted); accord United States v. Dhinsa, 243 F.3d 635, 671 (2d

Cir. 2001). In pertinent part, VICAR provides as follows:

                   (a) Whoever, as consideration for the receipt of, or as
            consideration for a promise or agreement to pay, anything of
            pecuniary value from an enterprise engaged in racketeering
            activity, or for the purpose of gaining entrance to or maintaining
            or increasing position in an enterprise engaged in racketeering
            activity, murders, kidnaps, maims, assaults with a dangerous
            weapon, commits assault resulting in serious bodily injury upon,
            or threatens to commit a crime of violence against any individual
            in violation of the laws of any State or the United States, or
            attempts or conspires so to do, shall be punished—

                          (5) for attempting or conspiring to commit
                   murder . . ., by imprisonment for not more than ten years or
                   a fine under this title, or both . . . .

18 U.S.C. § 1959(a)(5).

      To prove a conspiracy to murder in aid of racketeering in violation of

18 U.S.C. § 1959(a)(5), the government had to establish beyond a reasonable

doubt that (1) the Aryan Brotherhood was an “enterprise” under 18 U.S.C.

§ 1959(b)(2); (2) the Aryan Brotherhood was engaged in “racketeering activity”

under 18 U.S.C. § 1961(1); (3) Mr. Arrington was a member of the Aryan

Brotherhood; (4) Mr. Arrington conspired to murder Mr. Anders; and (5) Mr.

Arrington’s general purpose in doing so was “as consideration for the receipt of,



                                        -10-
or as consideration for a promise or agreement to pay, anything of pecuniary

value from an enterprise engaged in racketeering activity, or for the purpose of

gaining entrance to or maintaining or increasing [his] position in an enterprise

engaged in racketeering activity.” Id.; see United States v. Smith, 413 F.3d 1253,

1277 (10th Cir. 2005), abrogated on other grounds by United States v.

Hutchinson, 573 F.3d 1011 (10th Cir. 2009).

      Mr. Arrington challenges only the fourth element—viz., whether he was a

member of the conspiracy to murder Mr. Anders. Under 18 U.S.C. § 1959(a), the

government must satisfy each element of the predicate offense under state or

federal law. See 18 U.S.C. § 1959(a) (prohibiting certain acts as well as the

“attempt[] or conspir[acy]” to commit acts that are “in violation of the laws of

any State or the United States” (emphasis added)); United States v. Marino, 277

F.3d 11, 30 (1st Cir. 2002) (“[F]or a crime to be chargeable under state law, it

must at least exist under state law.”); see also United States v. Pimental, 346

F.3d 285, 302 (2d Cir. 2003) (“[VICAR] and RICO seem to require of a

predicate act based on state law that the act include the essential elements of the

state crime.” (quoting United States v. Carillo, 229 F.3d 177, 186 (2d Cir. 2000))

(internal quotation marks omitted)). Although we have not previously addressed

the need to establish the elements of the predicate offense under VICAR, we

have indicated that “‘predicate acts[]’ must be violations of certain statutes,”

such as a state statute, under the analogous RICO statute. Hall v. Witteman, 584


                                        -11-
F.3d 859, 867 (10th Cir. 2009); see 18 U.S.C. § 1961(1) (defining prohibited

racketeering activity only as those acts prohibited by enumerated federal statutes

or “any act or threat involving murder . . . which is chargeable under State law”

(emphasis added)).

      As the predicate offense for this particular prosecution, the government

claims that Mr. Arrington conspired to murder Mr. Anders in violation of New

Mexico Statutes Annotated §§ 30-2-1 (conspiracy) and 30-28-2 (willful and

deliberate murder). 5 To prove that Mr. Arrington conspired to kill Mr. Anders

under New Mexico law, the government must establish beyond a reasonable

doubt that (1) Mr. Arrington and another person by words or acts agreed together

to commit the willful and deliberate murder of Mr. Anders; (2) Mr. Arrington

and the other person intended to commit the willful and deliberate murder of Mr.

Anders; and (3) this happened in New Mexico and elsewhere beginning on or

about April 17, 2005, and continued through March 18, 2008. See N.M. Stat.

Ann. §§ 30-2-1(A)(1), 30-28-2(A); State v. Apodaca, 887 P.2d 756, 763 (N.M.

1994); N.M. Unif. Jury Instruction Criminal 14-2810. The elements of willful


      5
              Courts have not definitively determined whether state or federal law
applies to “conspiracies” under 18 U.S.C. § 1959(a). Compare, e.g., United
States v. Desena, 287 F.3d 170, 177 n.1 (2d Cir. 2002) (noting that it “is unclear
whether § 1959 imports state law of attempt and conspiracy or whether federal
law governs”), with Carrillo, 229 F.3d at 186 (noting that the “attempt[] or
conspiracy” must be “in violation of state or federal law”). We need not address
this issue, however, because neither party objected to the application of New
Mexico law before the district court or on appeal.

                                        -12-
and deliberate murder are (1) the defendant killed the victim; (2) the killing was

with the deliberate intention to take away the life of the victim; and (3) the

killing happened in New Mexico or elsewhere on or about the alleged dates. See

§ 30-2-1(A)(1); Apodaca, 887 P.2d at 761; N.M. Unif. Jury Instruction Criminal

14-201.

      In this appeal, the district court did not err in denying the motion because

the government proffered substantial evidence at trial from which a jury could

find beyond a reasonable doubt that Mr. Arrington had agreed to conspire with

other members of the Aryan Brotherhood, including Cook, to murder Mr. Anders.

On August 26, 2006, Mr. Arrington attended the Las Cruces church meeting at

which the Aryan Brotherhood discussed the planned murder. At the outset of the

church meeting, D.W. mentioned the Flippen incident and ominously noted that

it soon would bring a lot of heat on the Aryan Brotherhood. Mr. Arrington also

received and perused informational materials regarding Mr. Anders’s killing of

Mr. Flippen. With this knowledge, Mr. Arrington emphatically nodded his head

in agreement when D.W. repeated the Aryan Brotherhood’s constitutional tenet

that “a threat to one is a threat to all,” which means that a member must retaliate

in kind for any attack on another member.

      On September 29, 2006, Mr. Arrington confirmed his agreement with the

murder conspiracy discussed at the church meeting during a telephone

conversation with D.W. Mr. Arrington repeatedly asserted that Mr. Anders

                                         -13-
deserved to be killed, even though the murder would draw unwelcome attention

to the Aryan Brotherhood and he was uncertain about the logistics of the

operation. Mr. Arrington also readily agreed to harbor the purported hit man

after the murder. Finally, Mr. Arrington agreed to procure methamphetamine to

help finance the murder of Mr. Anders.

      Although Mr. Arrington concedes the existence of a conspiracy to murder

Mr. Anders, he claims that he never actually agreed to join the conspiracy. Mr.

Arrington asserts that he was merely present at a meeting where the government

informant, the undercover agent, and Mr. Cook discussed the planned murder.

He also claims that he never made any statement during the meeting in support of

the conspiracy and never engaged in any conduct to further the conspiracy,

noting that his sympathy for or approval of the conspiracy was not enough to

constitute an agreement. Although Mr. Arrington never spoke at the meeting, the

record demonstrates that he nodded his head in agreement when D.W. stated that

“a threat to one is a threat to all.” This non-verbal assent followed his receipt of

information describing Mr. Anders’s killing of Mr. Flippen—viz., after he

obtained information concerning Mr. Anders’s fatal attack on a fellow member of

the Aryan Brotherhood. Furthermore, during a series of telephone conversations,

Mr. Arrington also made express oral statements in which he agreed with the

conspiracy; agreed to take the facilitative action of harboring Pete after the

murder; and agreed to procure methamphetamine to help finance the murder

                                         -14-
conspiracy. Mr. Arrington subsequently engaged in conduct in furtherance of the

conspiracy when he negotiated the purchase and delivery of the

methamphetamine.

      Thus, based on this evidence, a jury reasonably could find Mr. Arrington

guilty beyond a reasonable doubt of conspiring to murder Mr. Anders.

II.   Conspiracy to Distribute Methamphetamine

      Mr. Arrington also contends that the district court erred in denying his

motion for judgment of acquittal on the drug-conspiracy count. In particular,

Mr. Arrington claims that the evidence was insufficient to prove beyond a

reasonable doubt that he agreed to join the conspiracy to distribute

methamphetamine.

      To prove a conspiracy in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B),

and 846, the government must establish beyond a reasonable doubt that (1) Mr.

Arrington agreed with one or more persons to distribute fifty grams or more of

methamphetamine; (2) Mr. Arrington knew at least the essential objectives of the

conspiracy; (3) Mr. Arrington knowingly and voluntarily took part in the

conspiracy; and (4) the conspirators were interdependent. See United States v.

Hernandez, 509 F.3d 1290, 1295 (10th Cir. 2007).

      Mr. Arrington challenges only the first element—viz., whether he agreed

with one or more persons to distribute fifty grams or more of methamphetamine.

“[A] jury can infer an agreement constituting a conspiracy from the acts of the

                                        -15-
parties and other circumstantial evidence indicating concert of action for the

accomplishment of a common purpose.” United States v. Scull, 321 F.3d 1270,

1282 (10th Cir. 2003) (quoting United States v. Carter, 130 F.3d 1432, 1439

(10th Cir. 1997)) (internal quotation marks omitted). “[A] defendant need not

have knowledge of all the details or all the members of the conspiracy . . . .”

United States v. Small, 423 F.3d 1164, 1182 (10th Cir. 2005) (quoting United

States v. Mendoza-Salgado, 964 F.2d 993, 1005 (10th Cir. 1992)) (internal

quotation marks omitted).

      “[T]he connection of the defendant to the conspiracy need only be slight,

if there is sufficient evidence to establish that connection beyond a reasonable

doubt.” United States v. Hamilton, 587 F.3d 1199, 1207 (10th Cir. 2009)

(quoting United States v. Tranakos, 911 F.2d 1422, 1430 (10th Cir. 1990))

(internal quotation marks omitted) (“Even a single overt act by the defendant can

be sufficient to connect him to the conspiracy if that act leads to a reasonable

inference of intent to participate in an unlawful agreement or criminal

enterprise.” (quoting United States v. Pack, 773 F.2d 261, 266 (10th Cir. 1985))

(internal quotation marks omitted)), cert. denied, 130 S. Ct. 3443 (2010).

However, a court “cannot sustain a conspiracy conviction if the evidence does no

more than create a suspicion of guilt or amounts to a conviction resulting from

piling inference on top of inference.” Hernandez, 509 F.3d at 1295 (quoting

United States v. Horn, 946 F.2d 738, 741 (10th Cir. 1991)) (internal quotation

                                         -16-
marks omitted). “[T]he inference of an agreement must be more than mere

speculation or conjecture.” Delgado-Uribe, 363 F.3d at 1083. “A defendant’s

activities are interdependent if they facilitated the endeavors of other alleged

conspirators or facilitated the venture as a whole.” United States v. Ivy, 83 F.3d

1266, 1286 (10th Cir. 1996) (quoting Horn, 946 F.2d at 740–41) (internal

quotation marks omitted).

      In this appeal, the government offered substantial evidence at trial from

which a jury could find beyond a reasonable doubt that Mr. Arrington conspired

with his supplier to distribute more than fifty grams of methamphetamine. On

September 29, 2006, D.W. asked for Mr. Arrington’s assistance in obtaining

methamphetamine. Mr. Arrington subsequently called D.W. and told him that he

could procure three pounds of methamphetamine (i.e., approximately 1360

grams) at $15,000 per pound. Mr. Arrington continued to negotiate with his

supplier, frequently calling D.W. to update him on changes to the price and the

terms of delivery. After much wrangling, Mr. Arrington negotiated a price of

$10,000 per pound to be delivered one pound at a time in three monthly

installments. When D.W. asked for a few days to gather the funds necessary for

the transaction, Mr. Arrington replied that the drugs would be available

whenever he was ready to purchase them.

      Mr. Arrington makes several unavailing arguments in an attempt to claim

that he never agreed to join the drug conspiracy. First, Mr. Arrington argues that

                                         -17-
he was merely present during the telephone conversation with D.W. “[T]he fact

of defendant’s presence at the crime scene is material and probative, but mere

presence is not sufficient in and of itself.” Id. at 1285 (quoting United States v.

Nicholson, 983 F.2d 983, 989 (10th Cir. 1993)) (internal quotation marks

omitted). Although D.W. appears to have initiated the discussion about the

proposed drug transaction in a telephone conversation, the record reveals that

Mr. Arrington called D.W. on several occasions to update him on the status of

the negotiations with his drug supplier.

      Second, Mr. Arrington claims that during the telephone conversation he

never made any statement or engaged in any conduct to further the drug

conspiracy. As discussed supra, after the initial telephone conversation, Mr.

Arrington contacted his drug supplier, haggled over the price and other details of

the transaction, and frequently updated D.W. on the status of the transaction.

Through his own extensive contributions, Mr. Arrington brought the drug

transaction to the brink of consummation; the supplier had the drugs and was

ready to sell them.

      Third, Mr. Arrington argues that any telephonic statements to D.W. in

furtherance of the proposed drug deal were insufficient to join the conspiracy

because D.W. was a governmental agent. Although “there can be no indictable

conspiracy involving only the defendant and government agents or informers,”

United States v. Barboa, 777 F.2d 1420, 1422 (10th Cir. 1985); accord United

                                           -18-
States v. Reyes, 979 F.2d 1406, 1408 n.4 (10th Cir. 1992), the indictment charged

Mr. Arrington with conspiring “with other persons whose names are known and

unknown to the grand jury” rather than with D.W. R., Vol. I at 46. “[A]

conspiracy conviction will stand if there is sufficient evidence from which the

jury could have concluded that an unknown or unnamed coconspirator existed

and that defendant and the unknown or unnamed coconspirator agreed to violate

the drug laws.” United States v. Howard, 966 F.2d 1362, 1364 (10th Cir. 1992);

accord United States v. Nichols, 374 F.3d 959, 969 (10th Cir. 2004).

      In this case, the record indicates that Mr. Arrington engaged in multiple

conversations with an unnamed drug supplier. These conversations covered the

price, quantity, and delivery of methamphetamine for distribution. Nothing in

the record indicates that Mr. Arrington’s drug supplier was a governmental

agent. Indeed, there is significant record evidence that affirmatively speaks to

the contrary. In apparently offering an explanation for why his supplier would

be willing to “squat” on the drugs for D.W., Mr. Arrington described him as “a

brother.” A reasonable jury could infer that Mr. Arrington intended for this

description to convey to D.W. that his supplier was a member of the Aryan

Brotherhood. Notably, Mr. Arrington does not even suggest here, much less

argue, that his supplier was a governmental agent. Accordingly, the evidence

was sufficient for a jury to determine, beyond a reasonable doubt, that an

unknown, non-governmental coconspirator existed and that this conspirator and

                                        -19-
Mr. Arrington agreed to violate the law by distributing methamphetamine to

D.W.

       Finally, Mr. Arrington argues that the evidence against him is too

ambiguous to constitute an agreement because he never directly answered D.W.’s

requests for drugs. As stated supra, however, the record contains ample,

unambiguous evidence that Mr. Arrington agreed to procure methamphetamine

for distribution and took several actions to further that goal.

       Thus, based on this evidence, a jury reasonably could find Mr. Arrington

guilty beyond a reasonable doubt of conspiring to distribute fifty grams or more

of methamphetamine.

                                  CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s order denying

Mr. Arrington’s motion for acquittal and its resulting judgment.



                                       ENTERED FOR THE COURT



                                       Jerome A. Holmes
                                       Circuit Judge




                                         -20-